Case 2:15-cr-20695-SFC-RSW ECF No. 48, PageID.217 Filed 11/16/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


United States of America,

       Plaintiff,

v.                                            Case No. 15-20695

Juan Carlos Pena-Lora,                        Sean F. Cox
                                              United States District Court Judge
      Defendant.
______________________________/

                        OPINION & ORDER DENYING
              DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

       In this criminal action, Defendant Juan Carlos Pena-Lora (“Defendant”) was convicted of

Theft of Public Money and sentenced to 52 months’ imprisonment. The matter is before the

Court on Defendant’s Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A),

which is based upon concerns about the ongoing novel coronavirus pandemic (“COVID-19”).

This motion states that Defendant is concerned that he could contract the virus, and that he may

be vulnerable to severe illness if he were to contract it because of his medical conditions, and

asks the Court to reduce his sentence to time served or release him to home confinement. The

Court concludes that a hearing is not warranted and orders that the motion will be decided based

upon the briefs. As explained below, the Court shall DENY the motion.

                                        BACKGROUND

       In this criminal action, Defendant pleaded guilty to Theft of Public Money, in violation

of 18 U.S.C. § 641. As set forth in his Rule 11 Plea Agreement, Defendant negotiated over

2,000 United States Treasury income tax refund checks. Those checks had been generated

                                                 1
Case 2:15-cr-20695-SFC-RSW ECF No. 48, PageID.218 Filed 11/16/20 Page 2 of 5




through the filing of fraudulent tax returns. Although Defendant pleaded guilty to one count of

the Indictment, he “acknowledge[d] that he was involved in criminal activity which generated

losses in the sentencing guideline range of more than $9.5 million and less than $25 million.”

(ECF No 25 at 2). This Court sentenced Defendant to 52 months’ imprisonment.

       Defendant began serving his sentence on August 19, 2019 and is currently incarcerated at

FCI Allenwood.

       On May 14, 2020, Defendant Juan Carlos Pena-Lora filed a Motion for Compassionate

Release under 18 U.S.C. § 3582(c)(1), based on the ongoing pandemic. (ECF No. 37). This

Court dismissed it without prejudice, concluding that Defendant had not satisfied his burden to

show that he had exhausted his administrative remedies. (ECF No. 40).

       Thereafter, Defendant submitted a motion asking this Court to reconsider its dismissal of

his motion for failure to exhaust and attached a copy of the request for compassionate release he

submitted to his warden on April 8, 2020, and a copy of the warden’s denial. Because Defendant

established that he had exhausted his administrative remedies, this Court granted his motion for

reconsideration, reinstated his motion, and issued a briefing schedule for the motion.

       Defendant is thirty-three years old and claims to have asthma. He also claims to be

allergic to some unidentified medications.

       The Government opposes Defendant’s motion on the merits, asserting that Defendant has

not satisfied the first threshold for eligibility for compassionate release. It also contends that the

extent and nature of Defendant’s criminal history support a finding that he is a danger to the

community. It notes that Defendant has a lengthy criminal history that includes a conviction for

assault with intent to do great bodily harm less than murder and drug trafficking charges.


                                                  2
Case 2:15-cr-20695-SFC-RSW ECF No. 48, PageID.219 Filed 11/16/20 Page 3 of 5




                                           ANALYSIS
       Defendant’s Motion for Compassionate Release is brought under 18 U.S.C.

§3582(c)(1)(A) and asks this Court to either allow him to serve the remainder of his sentence in

home confinement or reduce his sentence to time served.

       Under 18 U.S.C. § 3582(c)(1)(A), the Court may reduce an imposed sentence if it

determines that “extraordinary and compelling reasons warrant such a reduction.” On top of

making this finding, the Court must also consider the sentencing factors described in 18 U.S.C. §

3553(a) and decide if a sentence reduction would be “consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

       U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018) is the

“applicable policy statement” with which the Court must comply when considering Defendant’s

request for compassionate release. 18 U.S.C. § 3582(c)(1)(A). Section 1B1.13 explains that a

defendant must “not [be] a danger to the safety of any other person or to the community” under

18 U.S.C. § 3142(g) and must fit within at least one of four categories of “extraordinary and

compelling reasons.” Those categories are: “Medical Condition of the Defendant,” “Age of the

Defendant,” “Family Circumstances,” and “Other Reasons.”

       In sum, a defendant seeking compassionate release must present extraordinary and

compelling circumstances, must have § 3553(a)’s sentencing factors weigh in his favor, must not

be a threat to others as determined by § 3142(g), and must fit within one of the four categories in

§ 1B.13 of the Sentencing Guidelines.” United States v. Shah, 2020 WL 1934930 at *1 (E.D.




                                                 3
Case 2:15-cr-20695-SFC-RSW ECF No. 48, PageID.220 Filed 11/16/20 Page 4 of 5




Mich. April 22, 2020) (citations omitted). United States v. Murphy, 2020 WL 2507619 at *3-4

(E.D. Mich. May 15, 2020).

       Here, Defendant is a 33-year-old man who claims to have asthma. Even if Defendant

could satisfy the first eligibility threshold for compassionate release during this pandemic, the

Government persuasively argues that Defendant is ineligible for compassionate release because

he is a danger to the community. Section 1B1.13(2) permits release only if a “defendant is not a

danger to the safety of any other person or to the community, as provided in 18 U.S.C. §

3142(g).” The record does not support such a finding in this case, where Defendant was

convicted of a serious financial crime in this case and has a lengthy prior criminal history that

includes violence.

       The § 3553(a) factors, including Defendant’s history and characteristics, seriousness of

the offense, promoting respect for the law, and providing just punishment also weigh against

Defendant’s request for compassionate release. Defendant’s criminal conduct was serious and

allowing Defendant to be released after serving only a fraction of his sentence would not

promote respect for the law or proper deterrence, provide just punishment, and avoid unwanted

sentencing disparities. This Court concludes that Defendant is not an appropriate candidate for

the extraordinary remedy of compassionate release.

                                   CONCLUSION & ORDER

       For the reasons set forth above, IT IS ORDERED that Defendant’s Motion for

Compassionate Release is DENIED.




                                                 4
Case 2:15-cr-20695-SFC-RSW ECF No. 48, PageID.221 Filed 11/16/20 Page 5 of 5




      IT IS SO ORDERED.
                                   s/Sean F. Cox
                                   Sean F. Cox
                                   United States District Judge

Dated: November 16, 2020




                                      5
